Citation Nr: 1633149	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-26 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder associated with herbicide exposure.

2.  Entitlement to service connection for a skin disorder associated with herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a speech disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for tingling in the hands.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for numbness of the legs with pain.

9.  Entitlement to an initial rating in excess of 30 percent prior to June 12, 2014,  and in excess of 50 percent from June 12, 2014, for posttraumatic stress disorder (PTSD).

10.  Entitlement to an initial rating in excess of 30 percent for tension headaches.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1968 to April 1971, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The March 2012 rating decision granted service connection for PTSD and assigned a 30 percent rating effective January 10, 2011; and denied service connection for tingling in the hands.  The October 2012 rating decision granted service connection for tension headaches and assigned a 30 percent rating effective May 22, 2012; and denied service connection for the remaining disabilities on appeal.  

A June 2014 rating decision increased the rating for PTSD to 50 percent effective June 12, 2014.  

An August 2015 rating decision denied a total disability rating based on individual unemployability (TDIU).  In September 2015, the Veteran filed a notice of disagreement.  This claim is deemed as part and parcel of the increased rating claims on appeal, see Rice v. Shinseki, 22 Vet. App. 447 (2009), but is listed as a separate issue on the title page for administrative purposes.  

The Board notes that additional evidence has been added to the claims file since the issuance of the June 2014 statement of the case (SOC).  VA medical records were added in July 2015, Social Security Administration (SSA) records were received in August 2015 and a VA psychiatric examination was conducted in August 2015.  After review, the Board finds that the evidence is either cumulative or not pertinent to the claims being decided in this case.  As the evidence does not reflect any treatment for acne or chloracne, it is not pertinent to the claim for service connection for a skin disorder.  While the application for SSA benefits notes the Veteran's report of having impaired hearing, such reports were already of record and considered in the SOC, so it is merely cumulative with respect to the claim for service connection for bilateral hearing loss.  Thus, remand for the issuance of a supplemental statement of the case on these issues is not warranted.  

In this decision, the Board reopens and denies the claim for service connection for a skin disorder and denies service connection for hearing loss.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2005 rating decision denied service connection for a skin disorder associated with herbicide exposure.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2.  The evidence received since the September 2005 denial relates to unestablished facts necessary to substantiate the claim for service connection for a skin disorder associated with herbicide exposure, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran does not currently have chloracne; and the Veteran's pre-existing acne was not aggravated by active service.  

4.  The Veteran does not currently have hearing loss in either ear to an extent recognized as a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied a claim for service connection for a skin disorder associated with herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a skin disorder associated with herbicide exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a skin disorder associated with herbicide exposure are not met.  38 C.F.R. §§ 1110, 1116, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307 (2015).

4.  The criteria for service connection for bilateral hearing loss are not met.  38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in February 2011 with respect to the claim for service connection for a skin disorder associated with herbicide exposure and August 2012 with respect to the claims for service connection for bilateral hearing loss and a speech disability.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with examinations in May 2012 and August 2012 to determine the nature and etiology of his skin disorder.  VA provided the Veteran with an examination in September 2012 to determine the nature and etiology of any hearing loss.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claims.  The examiners provided relevant opinions.  The Board finds the opinion to be adequate, as they were based on a full reading of the records in the claims folder as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. §°1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a),(b).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, i.e., Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent (like the dioxin in Agent Orange), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception inapplicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a) (6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne.

The claim for service connection for chloracne was originally denied in a February 1997 rating decision because while exposure to herbicides was presumed, there was no evidence that the Veteran had chloracne that manifested to a compensable degree within one year from last exposure.  Service connection for acne vulgaris was also denied because while there was a diagnosis of the disorder in service, there was no evidence that the disorder became a chronic disability during service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

Then, a claim for service connection for a skin condition associated with herbicide exposure was denied in a September 2005 rating decision because while exposure to herbicides was presumed and the Veteran was diagnosed with tinea versicolor and acne vulgaris in service, there was no evidence of a current chronic disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b).  Thus, that decision became final.  

The pertinent evidence received since the September 2005 denial includes a March 2011 statement from the Veteran of having had symptoms of a chronic skin disorder since service and May 2012 and August 2012 VA examination reports noting acne scarring.  

Presuming the credibility of the evidence, the record now indicates that the Veteran has a chronic skin disorder and that it may have been present since service.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a skin disorder associated with herbicide exposure is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

The Board notes that the RO has considered the claim on the merits in the June 2014 SOC.  As such, the Board finds prejudice to the Veteran in adjudicating this claim at this time.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

Service Connection

Skin Disorder

The Veteran asserts that he has a skin disorder associated with herbicide exposure.  He asserts that he was diagnosed with chloracne after service in the 1970s.

In a March 2011 statement, the Veteran indicated that he has had symptoms of a chronic skin disorder since service.  He noted having had bumps filled with pus, acne, and cysts.

The service treatment records show that the Veteran reported a history of skin disease at his June 1968 enlistment examination and the examiner noted that the Veteran had moderate acne.  September 1970 treatment records show complaints of irritation of the beard area and a prescription for topical medication, and complaints of difficulty shaving and requests for a dermatology consult and a shaving profile.  Later that month, a dermatology consult was requested for pseudofolliculitis and acne and a no-shaving profile was given for mild acne vulgaris.  Medication was refilled in November 1970.  A subsequent November 1970 consult shows diagnoses of acne vulgaris, pseudofolliculitis, and tinea versicolor.  Topical medication and shampoo were prescribed.  Medication was refilled in January 1971.  In February 1971 a no-shaving profile was considered given the history of mild acne vulgaris and prior profiles.  The Veteran denied having a skin disease at his April 1971 separation examination and the examiner did not note any on examination.

Post service, an April 2005 VA treatment note reflects the Veteran's history of having acne as a teenager with breakouts starting after returning from the Republic of Vietnam and being told he had chloracne in the 1970s.  The Veteran complained of acne breakouts on and around the ears, sometimes on the face.  Examination revealed scars with closed comedos on the forehead and nose and no lesions on the ears.  The diagnosis was of acne and Retin A was prescribed.

At a May 2012 VA examination, the Veteran reported having problems with acne in 1969 after returning from the Republic of Vietnam and that the acne has continued.  He stated that he gets peanut-sized lumps on his ear lobes that have a paste-like exudate when he squeezes them.  He stated that he has a lump on his right cheek that has been there since service and that also has an odiferous exudate when he squeezes it and becomes inflamed at times.  He stated that he washes with an acne wash that he has used for many years.  He reported using medication for acne in 1971 and that he was given Selsun lotion that helped.  He stated that his acne now is on his face and scalp.  Examination revealed facial scarring from old acne lesions.  The diagnosis was of acne but with no currently active lesions.  The examiner stated that the Veteran was noted to have acne on his entrance examination, he was seen by dermatology and put on tetracycline and Selsun shampoo, he was noted to have mild acne vulgaris, he was on a shaving profile for acne and pseudofolliculitis barbae, and his separation physical did not mention any skin problems or acne.  The examiner stated that the Veteran was seen by the dermatology clinic at the VA in April 2005 at which time he reported a history of acne as a teen, was diagnosed with acne, and given Retin A.  The examiner opined that the Veteran's acne was not incurred in or caused by service.  The examiner explained that the Veteran is documented as having acne on his entrance examination which indicates that it occurred prior to service.  The examiner also stated that the Veteran does not have chloracne and there is no indication that it existed either while he was in service or afterwards, as this particular form of acne has a very distinctive presentation and would have been noted in past clinic visits.

At an August 2012 VA examination, the Veteran reiterated the above history of acne and the examiner opined that the acne, which clearly and unmistakably existed prior service, was clearly and unmistakably not aggravated beyond its natural progression by service.  The examiner stated that the Veteran was noted to have moderate acne on his entrance examination, treated in service and placed on a shaving profile, and noted to have mild acne vulgaris, with no mention any skin problems or acne at his separation examination.  The examiner stated that there is no evidence that the Veteran's moderate acne vulgaris was permanently aggravated beyond its natural progression during service.  The examiner explained that the Veteran entered service with moderate acne and he was seen and treated in service for moderate/mild acne.  The examiner added that there is no clear evidence that the moderate acne worsened or developed into severe acne during service and thus his acne was not permanently aggravated by service.

Initially, as the Veteran served in the Republic of Vietnam during the Vietnam era, exposure to herbicide agents in service may be presumed.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  However, the preponderance of the evidence is against a finding that the Veteran currently has chloracne or other acneform disease consistent with chloracne.  There is no diagnosis of chloracne or in the medical records and the May 2012 examiner stated that this particular form of acne has a very distinctive presentation and would have been noted in past clinic visits.  The Veteran believes that he manifests chloracne or other acneform disease consistent with chloracne.  Notably, he manifested acne prior to entering service.  There is no showing that the Veteran demonstrates the competence to distinguish between acne and another form of acne consistent with chloracne.  Overall, the Board finds that the opinion from the VA examiner, who has the specialized training and expertise to diagnose skin disorders including chloracne or other acneform disease consistent with chloracne, holds significantly more probative weight than the personal opinion of the Veteran.  Thus, despite the presumed exposure to herbicide agents in service, without evidence of current disability, service connection for chloracne or other acneform disease consistent with chloracne is not warranted.  38 U.S.C.A. § 1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Turning to acne vulgaris, the record shows that moderate acne was noted on the Veteran's enlistment examination report.  

Given the service treatment records noting only mild and moderate acne, there is no apparent increase in disability during service.  Moreover, the August 2012 examiner opined that the Veteran's acne was not aggravated beyond its natural progression by service.  As that opinion was based on examination of the Veteran and review of the evidence in the claims folder, it is of great probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  It is the only competent medical opinion of record and it is unfortunately against the claim. Thus, the Board finds that the Veteran's pre-existing acne was not aggravated by active service.  Accordingly, service connection for acne is not warranted.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as manifestations of acne.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the Board finds that the Veteran's recall of the development and severity of his acne in service is outweighed by the objective evidence of prior onset and degree of severity contained in the service treatment records.  See Hayes, 9 Vet. App. 67.

In conclusion, service connection for a skin disorder associated with herbicide exposure is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran asserts that he has hearing loss due to noise exposure in service from gunfire and being stationed near an artillery unit throughout his tour in the Republic of Vietnam.  

The Veteran's separation form shows that he served as a communication electronics specialist.  His service personnel records show that he served as a storage specialist while in Vietnam.  

The Veteran's service treatment records do not show hearing loss in either ear to an extent recognized as a disability for VA purposes.  38 C.F.R. § 3.385.  A June 1968 enlistment examination report shows that audiometric testing revealed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

An April 1971 separation examination report shows that whispered voice testing revealed 15/15 hearing in both ears.

Post service, at a September 2012 VA audiological examination, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
25
LEFT
15
15
10
15
25

Speech recognition score was 100 percent in each ear.  The examiner provided a diagnosis of sensorineural hearing loss in the frequency range of 6000 Hz or higher in both ears.  

The VA examination findings show that the Veteran does not have a hearing loss disability in either ear as defined by VA.  38 C.F.R. § 3.385.  While the examiner provided a diagnosis of sensorineural hearing loss in the frequency range of 6000 Hz or higher in both ears, that diagnosis does not qualify as a disability for VA purposes.  There is otherwise no competent evidence of hearing loss that constitutes a disability for VA purposes in either ear during or contemporary to the pendency of the claim.  Thus, despite evidence of in-service acoustic trauma, the record does not show a current hearing loss disability in either ear for VA purposes.  

As noted above, Congress has limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against a finding that there is a level of hearing loss in either ear that can be considered a disability for VA purposes.  As there is no hearing loss disability in either ear for VA purposes that can be related to service, the claim for service connection for bilateral hearing loss must be denied.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as diminished hearing.  Layno, 6 Vet. App. 465.  However, he is not competent to self-diagnose hearing loss to an extent recognized as a disability for VA purposes as that requires audiometric and speech recognition testing.  

Accordingly, service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having been received, the claim for service connection for a skin disorder associated with herbicide exposure is reopened.  To that extent only, the appeal is granted.

Service connection for a skin disorder associated with herbicide exposure is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that further development is needed on the remaining claims on appeal.

The Veteran asserts that he sustained injuries to the back and left shoulder during a motor vehicle accident in service when the 5-ton truck he was driving turned over onto its side.  He asserts that those injuries resulted in current disabilities of the left shoulder and back, tingling in the hands, and numbness of the legs with pain.  

In a May 2012 statement, the Veteran indicated that he discussed the above accident while he was receiving psychiatric care at Fort Lewis.  To ensure a complete record, and as they may shed light on the extent of his injuries, the AOJ should obtain any clinical records of psychiatric treatment at Fort Lewis.  The service personnel records indicate that the Veteran was stationed at Fort Lewis from January or February 1970 to April 1971.

The medical evidence of record shows diagnoses of degenerative joint disease of the left shoulder, left ulnar neuropathy, degenerative disc disease of the lumbar spine, and bilateral lower extremity radiculopathy.  While a disorder of the right hand may not be of record, the Veteran's competent statements indicate persistent or recurrent symptoms of a right hand disability.  

While the service treatment records do not show any injuries related to a motor vehicle accident, to include those of the shoulder or back, the Veteran is competent to report that he was injured in a motor vehicle accident.  Service personnel records show that he served as a storage specialist in an infantry division in Vietnam and as such tend to support his assertions.  He has also been awarded service connection for PTSD for combat-related stressors, one of which involved a motor vehicle accident.  Thus, the AOJ should afford the Veteran a VA examination to determine whether any of his claimed disabilities had its onset in or is related to service.

With respect to PTSD, the Veteran was examined by VA in June 2014 and issued a statement of the case later that month.  Pursuant to a claim for a TDIU, he was re-examined in August 2015, after the case was certified to the Board.  As the report of that examination is pertinent to the evaluation of PTSD, the AOJ should consider it in the first instance.  In addition, medical records pertinent to PTSD were received from SSA in August 2015.  The AOJ should consider them in the first instance as well.  Also, the June 2014 rating decision that increased the rating for PTSD was returned as undeliverable.  To ensure due process, the AOJ should resend a copy of that rating decision to the Veteran's current mailing address.

With respect to tension headaches, the Veteran was examined by VA in August 2012.  At that time, the Veteran reported that he had two headaches per week that last a few hours, typically less than one day, and the examiner indicated that the Veteran's headaches do not impact his ability to work.  However, a VA headaches disability benefits questionnaire completed by a private physician in February 2014 reflects that the Veteran reported having two headaches per week that last two and one-half to three days, and the physician stated that the Veteran cannot be expected to engage in gainful employment secondary to the severity of his tension headaches.  The physician also stated that the Veteran's headaches have increased in severity since the August 2012 VA examination.  While medical records dated since the August 2012 VA examination do not reflect any complaints of headaches, as the physician indicated that the disability has worsened since that examination, the AOJ should afford the Veteran a new examination to determine the current severity of his tension headaches.

Lastly, the service connection claim for stuttering and claim of entitlement to TDIU are intertwined with the development being conducted and will be deferred pending development.

Accordingly, the case is REMANDED for the following actions:

1.  Resend a copy of the June 2014 rating decision to the Veteran's current mailing address.

2.  Obtain any clinical records of psychiatric treatment at Fort Lewis from January 1970 to April 1971.

3.  Obtain updated VA treatment records since July 2015.  

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left shoulder disability, tingling in the hands, a back disability, and numbness of the legs with pain.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that each of the Veteran's claimed disabilities had its onset during active service or within one year thereafter, or is causally related to such service.  In so doing, the examiner is requested to accept as true the Veteran's description of an undocumented motor vehicle accident in service.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

5.  Schedule the Veteran for a VA examination to determine the current severity of his tension headaches.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and provide a rationale for all opinions.

6.  Thereafter, the claims file should be forwarded to a VA vocational specialist for review.  The vocational specialist is requested to address the functional effects that the Veteran's service-connected PTSD and headaches have (alone or in combination) on his ability to secure or follow a substantially gainful occupation.

When addressing the functional effects, the examiner should consider the Veteran's level of education, special training, and previous work experience but must not consider the Veteran's age or any nonservice-connected disabilities.  The examiner should also consider the effects, if any, of medications taken to treat service-connected disability on the Veteran's ability to secure or follow a substantially gainful occupation.

7.  Then, readjudicate the claims with consideration of all the evidence that has been added to the claims file since the issuance of the June 2014 statement of the case, including the February 2014 VA headaches disability benefits questionnaire received in July 2014, VA medical records obtained in July 2015, SSA records received in August 2015, and the August 2015 VA PTSD disability benefits questionnaire.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


